                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                 NO. 5:21-CR-00169-D

    UNITED STATES OF AMERICA

                 v.                                    ORDER TO SEAL

    JENNIFER RENEE TALBERT

         Upon motion of the United States, it is hereby ORDERED Docket Entry Number 18 be

    sealed and remain so sealed until further ordered by the Court.

         It is FURTHER ORDERED that that copies of Docket Entry Number 18 be

    disseminated to counsel for the Government and counsel for the Defendant.


          IT IS SO ORDERED, this the~day of           .JuN ~          2021.




                                            United States District Judge




(
